Sales Plan

           Sales Plan, dated as of the date set forth on the signature page (the
"Sales Plan"), between Martin Tuchman ("Seller") and Goldman, Sachs & Co.
("Broker").

WHEREAS, Seller desires to establish the Sales Plan to sell shares of common
stock, par value $0.001 per share (the "Stock"), of Interpool, Inc. (the
"Issuer") in accordance with the requirements of Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") as further set
forth herein;

           NOW, THEREFORE, Seller and Broker hereby agree as follows:

1. Broker shall effect one or more sales (each a "Sale") of shares of Stock (the
"Shares") as further set forth in the attached Annex A to this Sales Plan. All
orders will be deemed day orders only and not held unless otherwise specified in
Annex A.

2. This Sales Plan shall become effective as of the date hereof and shall
terminate on the earliest of (a) April 20, 2006, (b) the date on which Broker
has sold all Shares specified in Annex A, (c) the date that this Sales Plan is
terminated in accordance with paragraph 11 below, or (d) the date Broker
receives notice of the death of Seller (the period commencing on the date hereof
and ending on the earliest to occur of (a), (b), (c), or (d) being referred to
herein as the "Plan Sales Period").

3. Seller understands that Broker may effect Sales hereunder jointly with orders
for other sellers of Stock of the Issuer and that the average price for
executions resulting from bunched orders will be assigned to Seller's account.

4. Seller represents and warrants that Seller is not aware of material,
nonpublic information with respect to the Issuer or any securities of the Issuer
(including the Stock) and is entering into this Sales Plan in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b5-1.

5. It is the intent of the parties that this Sales Plan comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Sales
Plan shall be interpreted to comply with the requirements of Rule 10b5-1(c).
Seller has consulted with Seller's own advisors as to the legal and tax aspects
of Seller's adoption and implementation of this Sales Plan.

6. Seller represents that the Shares are "restricted securities" and/or that
Seller may be deemed an "affiliate" of the Issuer as those terms are defined
under Rule 144 of the Securities Act of 1933. Seller shall not take, and shall
not cause any person or entity with which he or she would be required to
aggregate sales of Stock pursuant to paragraph (a)(2) or (e) of Rule 144 to
take, any action that would cause the Sales not to comply with Rule 144. Seller
has provided Broker with ten (10) executed Forms 144, which Broker will complete
and file on behalf of the Seller. Seller understands and agrees that unless
otherwise agreed or instructed, Broker will make one Form 144 filing as
necessary at the beginning of each three-month period commencing prior to the
first Sale to be effected pursuant to this Plan, and that such Form 144 shall
specify that the Sales are being effected in accordance with a Sales Plan
intended to comply with Rule 10B5-1. Seller agrees to provide Broker with such
information as is reasonably necessary for Broker accurately and timely to
complete the Forms 144.

7. Seller represents and warrants that Seller is currently permitted to sell
Stock in accordance with the Issuer's insider trading policies and has obtained
the approval of the Issuer's counsel to enter into this Sales Plan and that,
other than any Rule 144 requirements set forth herein, there are no contractual,
regulatory, or other restrictions applicable to the Sales contemplated under
this Sales Plan that would interfere with Broker's ability to execute Sales and
effect delivery and settlement of such Sales on behalf of Seller, other than
restrictions with respect to which the Seller has obtained all required
consents, approvals and waivers. Seller shall notify Broker immediately in the
event that any of the above statements become inaccurate prior to the
termination of this Sales Plan.

8. Seller will not directly or indirectly communicate any information relating
to Issuer or Issuer securities to any employee of Broker or its affiliates who
is directly or indirectly involved in executing this Sales Plan at any time
while this Sales Plan is in effect.

9. Seller shall make all filings, if any, required under Sections 13(d) and 16
of the Exchange Act.

10. Seller understands that Broker may not effect a Sale due to a market
disruption or a legal, regulatory or contractual restriction applicable to the
Broker or any other event or circumstance (a "Blackout"). Seller also
understands that even in the absence of a Blackout, Broker may be unable to
effect Sales consistent with ordinary principles of best execution due to
insufficient volume of trading, failure of the Stock to reach and sustain a
limit order price, or other market factors in effect on the date of a Sale set
forth in Annex A ("Unfilled Sales").

Broker agrees that if Issuer enters into a transaction that imposes trading
restrictions on the Seller, such as a stock offering requiring an affiliate
lock-up (an "Issuer Restriction"), and if Issuer and Seller shall provide Broker
at least three (3) days' prior written notice signed by Issuer and Seller and
confirmed by telephone of such trading restrictions (Attn: Structured Equity
Solutions, c/o Control Room; Fax No. (212) 902-0943; Tel: (212) 902-1511), then
Broker will cease effecting Sales under this Sales Plan until notified in
writing by Issuer and Seller that such restrictions have terminated. Broker
shall resume effecting Sales in accordance with this Sales Plan as soon as
practicable after the cessation or termination of a Blackout or Issuer
Restriction. Any Unfilled Sales, and any Sales that would have been executed in
accordance with the terms of Annex A but are not executed due to the existence
of a Blackout or Issuer Restriction, shall be deemed to be cancelled, and shall
not be effected pursuant to this Sales Plan.

11. This Sales Plan and its enforcement, and each transaction entered into
hereunder and all matters arising in connection with this Sales Plan and
transactions hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York, without reference to its choice of law
doctrine. The Sales Plan may be modified, terminated or amended only by a
writing signed by the parties hereto, which the Issuer has reviewed and not
objected to, and provided that any such modification, termination or amendment
shall only be permitted at a time when the Seller is otherwise permitted to
effect sales under the Issuer's trading policies and at a time when the Seller
is not aware of material nonpublic information concerning the Issuer or its
securities. In the event of a modification or amendment to this Sales Plan, or
in the event Seller establishes a new plan after termination of the Sales Plan,
no sales shall be effected during the thirty days immediately following such
modification, amendment or termination (other than Sales already provided for in
the Sales Plan prior to modification, amendment or termination).

12. Seller agrees that Broker and its affiliates and their directors, officers,
employees, and agents (collectively, "Broker Persons") shall not have any
liability whatsoever to Seller for any action taken or omitted to be taken in
connection with the Sales Plan, the making of any Sale, or any amendment,
modification or termination of the Sales Plan, unless such liability is
determined in a non-appealable order of a court of competent jurisdiction to
have resulted solely from the gross negligence, willful misconduct or bad faith
of the Broker Person. Seller further agrees to hold each Broker Person free and
harmless from any and all losses, damages, liabilities or expenses (including
reasonable attorneys' fees and costs) incurred or sustained by such Broker
Person in connection with or arising out of any suit, action or proceeding
relating to this Sales Plan, any Sale, or any amendment, modification or
termination of the Sales Plan (each an "Action") and to reimburse each Broker
Person for its expenses, as they are incurred, in connection with any Action,
unless such loss, damage, liability or expense is determined in a nonappealable
order of a court of competent jurisdiction to be solely the result of such
Broker Person's gross negligence, willful misconduct or bad faith. This
paragraph 12 shall survive termination of this Sales Plan.

          IN WITNESS WHEREOF, the undersigned have signed this Sales Plan as of
the date below.

/s/ Martin Tuchman
Martin Tuchman

Date: 3/16/05           

Acknowledged:
Interpool, Inc.

By: /s/ Eunice Groner                                      
       Name:  Eunice Groner 
       Title:  Exec. Asst. to the CEO
Goldman, Sach & Co.

By:                                                
       Name:  Michael Dweck
       Title:  Managing Director


Annex A

Martin Tuchman
Interpool, Inc.

Sell up to a maximum of 153,000 shares of Stock under this Plan in accordance
with the following:



-----------------------------------------------------------------------------------------------------
                                 Shares to be     $ Limit or      Cost      Purchase       Nature of
               Date                 sold*         Market         Basis      Date        Acquisition
               ----              -----------      ----------     -----      --------    -------------
-----------------------------------------------------------------------------------------------------
   On each "Trading Day"**
     commencing April 18,
  2005 through and including       600 daily       Market
  April 20, 2006 or the date
 of termination of the Sales
       Plan, if earlier
-----------------------------------------------------------------------------------------------------



* Share amounts listed shall be increased or decreased to reflect stock splits
and recapitalizations should they occur

** "Trading Day" means each day on which the Shares trade regular way on NYSE


/s/ Martin Tuchman
Martin Tuchman

Date: 3/16/05           

Acknowledged:
Interpool, Inc.

By: /s/ Eunice Groner                                      
       Name:  Eunice Groner 
       Title:  Exec. Asst. to the CEO
Goldman, Sach & Co.

By:                                                
       Name:  Michael Dweck
       Title:  Managing Director
